Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 1 of 19 PageID #: 471



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


INRE:
DONALD W. WYATT DETENTION FACILITY                                         20-mc-00004

                                STATUS REPORT 0uly 16, 2020)

    Detainees at the Facility                                          TOTAL:            523
                                                                     (% capacity)        68%
                                                                         USMS            485
                                                                          ICE             29
                                                                   Navy, Tribal, BOP       9

I Cumulative number of detainees tested                                TOTAL:            1561
                                                                     Negative tests      1493
                                                                     Pending tests        11
                                                                     Positive tests       57
                                                                        Cleared           52
                                                                      Discharged           5
                                                                      Active cases         0
                                                                         (ICE)             0
                                                                       (non-ICE)           0

I Cumulative number of staff tested (as self-reported by staff)        TOTAL:            575
                                                                     Negative tests      556
                                                                     Pending tests         1
                                                                     Positive tests       18
                                                                        Cleared           15
                                                                      Active cases         3

I All efforts undertaken to mitigate the spread of COVID-19       I See Attachment        A

    All efforts undertaken to mitigate the spread of COVID-19 in I See Attachments       A&C
    lieht of a positive test

    Protocols for screening and testing of detainees, staff, and I See Attachments       A&B
    others enterin           ' ~ ., ·

J   Changes from Attachment A on prior Status Report, if any      I See Attachment        C
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 2 of 19 PageID #: 472



                                          Respectfully Submitted,

                                          Isl   Daniel W Martin
                                          Daniel W. Martin, Warden, Donald W. Wyatt
                                          Detention Facility




                                      2
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 3 of 19 PageID #: 473



                                 ATTACHMENT A
                       (Facility's Mitigation Efforts and Plan)




                                           3
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 4 of 19 PageID #: 474



      EFFORTS BY THE DONALD W. WYATT DETENTION FACILITY TO
            MITIGATE AND ADDRESS THE EFFECTS OF THE
                      CORONAVIRUS PANDEMIC

          Introduction

          1.    With the onset of the current pandemic, the Facility and its staff have been working

around-the-clock to ensure that any threats posed by the coronavirus / COVID-19 pandemic are

mitigated to the maximum extent possible.

          2.    The Facility relies on and routinely refers to the guidelines issued by the Centers

for Disease Control and Prevention (CDC) for correctional and detention facilities.

          3.    The Facility communicates daily with representatives from the Rhode Island

Department of Health (RIDOH) regarding testing and mitigation strategies.

          4.    Beginning on May 13, 2020, the Facility began coordinating and consulting with

Rhode Island's Congregate Settings Support Team (CSS1), which is a National Guard based team

of professionals with medical and infectious disease experience. Specifically, the Facility is

working with the CSST on issues such as swabbing/testing, infectious disease mitigation and

control best practices, and staffing needs.

          The Facility's Medical Staff

          5.    The Facility's Medical Director is Edward Blanchette, M.D . Dr. Blanchette is

Board Certified in Infectious Diseases and has over 40 years of medical experience, especially in

 the correctional setting. He has been Medical Director at the Facility since 2010. Prior to this,

 he was the Director of Health Services for the Connecticut Department of Corrections for over

 20 years. That system had approximately 18,000 inmates throughout Dr. Blanchette's tenure

 there.




                                                  4
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 5 of 19 PageID #: 475



      6.       The Facility's Health Services Administrator and Certified Correctional Health

Professional (CCHP) is Ronald LaBonte. He has over 25 years of service experience in health

care within the correctional environment.

      7.       The Facility's Advanced Practice Registered Nurse is Holly Fernandes. Ms.

Fernandes has been at the Facility for approximately 15 years.

      8.       Finally, the Facility has at least two registered nurses on site during first and second

shifts, and at least one registered nurse on site during third shift.

       Specific Steps

       9.      The Facility has implemented strict protocols and undertaken extensive steps to

minimize the threat of the coronavirus within the Facility, including, but not limited to:

            a. Directing detainees to socially distance themselves by, among other things, sitting

               one to two detainees at a four-person table during any non-lockdown mealtimes,

               providing guidance to avoid congregating in groups, permitting detainees to access

               the recreation yard attached to their unit on non-lockdown times, and reassigning

               detainees to available cells so as to further increase social distancing within the cells;

            b. Communicating with the United States Marshals Service, ICE, and Bureau of

               Prisons to minimize sending potential detainees who exhibit COVID-19

               symptoms;

            c. Increasing mental health rounds throughout the Facility;

            d. Ensuring 24/7 on-site presence of nursing staff;

            e. Ensuring that transportation staff communicates in real time with the Facility

                regarding the detainees' conditions who are arriving at the Facility and to isolate

                any incoming symptomatic detainees as much as possible;



                                                   5
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 6 of 19 PageID #: 476



        f.    Testing and medically screening new detainees for COVID-19 symptoms;

        g. Establishing a quarantine plan (described below) under the supervision and

              guidance of the Facility's medical director and in consultation with RIDOH and

              the Congregate Settings Support Team (CSS1);

        h. Prohibiting staff from working who are experiencing any COVID-19 related

              symptoms, and to report any such symptoms immediately before self-isolating

              themselves and seeking medical attention;

        1.    Requiring staff who have COVID-19 related symptoms to self-quarantine for 14

              days and obtain clearance from their medical provider before returning to the

              Facility;

        )·    Encouraging staff to follow the Governor's executive orders by minimizing their

              time outside of their homes so as to reduce their risks of exposure to the

              coronavirus;

         k. Encouraging staff to cease unnecessary physical contact such as handshakes, hugs,

              etc.;

         1.   Implementing an enhanced cleaning protocol throughout the Facility;

         m. Providing additional soap, cleaning materials, and sanitizers throughout the Facility

              for use by detainees and staff;

         n. Cleaning frequently throughout the day and disinfecting tables, chairs, handrails,

              phone handsets, and other high-touch areas;

         o. Creating an additional night-time cleaning detail to clean and disinfect showers and

              other common areas with a bleach and water solution;




                                                6
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 7 of 19 PageID #: 477



        p. Initially and temporarily suspending physical visitation to the Facility by family

              members, attorneys, and other visitors to protect the detainees and their family

              members during this phase of the pandemic. In mid-June, the Facility reinstated

              limited non-contact (i.e., through glass) visitation between detainees and their

              visitors. This process has been formulated in consultation with RIDOH and

              includes, among other things, verbally screening and temperature testing visitors,

              obtaining contact information for any contact tracing purposes (if necessary),

              avoiding any commingling of units, requiring social distancing in any waiting areas,

              requiring masks to be worn, and sanitizing contact areas in between visits;

         q. Screening and limiting vendors and contractors to only those personnel and visits

              necessary to ensure continuity of operations, such as HVAC vendors and essential

              deliveries (i.e., medical, food, cleaning supplies, commissary, etc.);

         r.   Screening vendors and contractors who must enter the Facility for COVID-19

              related symptoms and denying entry to any individuals who exhibit such

              symptoms. This screening consists of a temperature check and answering screening

              questions regarding potential exposure and risks to the Facility;

         s.   Increasing the use of audio and video conferencing services for court appearances

              and other visits traditionally held in-person, such as between detainees and their

              attorneys;

         t.   Increasing the number of free phone calls that detainees may make each week as

              well as reducing the rate that detainees pay for calls;

         u. Restricting and minimizing staff members' physical contact with each other and

              interactions to the maximum extent possible;



                                                 7
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 8 of 19 PageID #: 478



             v. Providing bilingual instruction and guidance to detainees and staff regarding the

                critical needs to observe strict personal hygiene such as frequent hand-washing,

                avoiding touching facial areas, maintaining social distancing as much as possible,

                and promptly reporting any symptoms consistent with COVID-19;

             w. Suspending Facility programs until further notice and working to replace those

                programs with alternative activities;

             x. Holding town hall-style meetings led by the Warden and the Facility's medical

                director with the detainees to explain the Facility's efforts, plans, and to assure

                 them that the Facility is working diligently to reduce COVID-19 related risks. At

                 these meetings, detainees requested more soap and personal hygiene products

                 (which were provided), a reduced rate for paid phone calls (which was provided

                 for domestic calls), and more access to Personal Protection Equipment (PPE) such

                 as gloves and procedural masks (which the Facility has provided);

             y. Suspending the Facility's dental program and barber shop until further notice;

             z. Creating negative-pressure isolation and quarantine units;

             aa. Obtaining COVID-19 testing kits from RIDOH on an as-needed basis;

                 and

             bb. Replacing the currently-suspended in-person religious services with weekly rounds

                 by the Facility's religious coordinator.

Quarantine and Testing Procedures

       10.       With the input of RIDOH and the CSST, the Facility's current intake and

 quarantine procedures are as follows:




                                                    8
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 9 of 19 PageID #: 479



        a. The Facility uses J-1 Pod ("J-1") and F-Pod as the primary intake pods for all new

              detainees from the United States Marshals Service, ICE, the Federal Bureau of

              Prisons, and the United States Navy;

        b. J-1 is the Facility's primary quarantine pod and can house up to 48 detainees. The

              Facility uses F-Pod (16 beds) as a supplemental location for new detainees if J-1 is

              full or the Facility needs to use F-Pod to maintain its cohorting arrangements

              within J-1;

        c. J-1 and F-Pods are separate and smaller units within the Facility;

         d. The Facility selected J-1 and F-Pod as the most appropriate primary spaces for

              quarantine given their size, layout, and location within the Facility;

         e. The Facility uses J-1 and F-Pod as initial intake holding pods to assess and clear

              detainees before releasing them into the general population;

         f.   The Facility may also temporarily use one of its multipurpose spaces (before

              COVID-19, used as a chapel and meeting space) to house new detainees, when

              necessary, due to the need to maintain existing cohorts in J-1 and F-Pod, for

              example (i.e., to avoid introducing new detainees into areas where the Facility

              previously identified positive detainees). This multipurpose area is equipped with

              portable cots/linens, detainee showers, restrooms, activity space, televisions, and

              telephones;

         g. Although the Facility currently has two medical isolation units which are negatively

              pressured, the Facility's HVAC contractor has successfully completed work to turn

              the entire J-1 pod (48 beds) into a negative pressure isolation unit and as of May 8,

              2020, the entire I-Pod (female detainees, 40 beds), and the entire K-Pod (special



                                                 9
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 10 of 19 PageID #: 480



              purpose/ protective custody, 70 beds) are negatively-pressured. As of May 22, 2020,

              the entire J-2 pod (96 beds) is negatively pressured. As of June 23, 2020, the entire

              H-Pod (96 beds) is negatively pressured. Accordingly, as of that date, the Facility

              has 353 total beds which are negatively pressured;

         h. The Facility screens new detainees by asking them questions regarding their travel

              history, contact with potential COVID-19 positive individuals, and other risk and

              exposure factors;

         1.   All detainees arriving to the Facility are to be held in isolation, medically screened,

              and tested for COVID-19 within a business day upon their arrival;

         )·   New detainees are monitored and mental health unit staff check in with detainees

              in the Facility's intake and quarantine units at least twice per week;

         k. During this period, detainees are instructed to self-report any symptoms;

         1.   If the detainee's initial test is negative, the detainee remains in quarantine until the

              detainee is re-tested toward the end of the initial two-week intake period (i.e., 14

              days);

         m. If, after this two-test process the detainee is negative in both tests, then the detainee

              will be cleared for release into the general population;

         n. If a new detainee receives a positive test during this initial quarantine period, the

              detainee will be placed in an appropriate cohort unit or into one of the Facility's

              negative pressure units, closely monitored for symptoms, and re-tested; and

         o. Only after two successive negative tests will the detainee's condition be considered

              resolved or cleared. Alternatively, as of July 1, 2020, the Facility may clear a




                                                 10
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 11 of 19 PageID #: 481



                 previously-positive detainee using the protocol set forth at the end of Paragraph

                 12;

              p. If a new detainee refuses COVID-19 testing, the detainee will be quarantined a

                 minimum of 16 days, screened for symptoms, and cleared for entry into the general

                 population, if appropriate.

        Protocols in the event ofa confirmed COVID-19 case

        11.      Every day, the Facility reports via email to the governmental entities who entrust

 their detainees to the Facility's care the status of COVID-19 within its population.

        12.      If a detainee tests positive for COVID-19, the Facility has a plan in place to address

 that situation using all precautions necessary throughout this process. The Facility will: 1

              a. Isolate the detainee in the medical isolation/ negative pressure unit,2 ensure that the

                 detainee has a mask to wear, and further medically evaluate the detainee;

              b. Interview the detainee to determine the nature and extent of their symptoms, the

                 date of their onset, who they recently came into close contact with (i.e., contact

                  tracing, as defined by the CDC), what areas they may have touched, and other

                  specific facts to assess the detainee's condition and their potential impact on staff

                  and other detainees within the Facility;




         It is difficult to lay out every single step the Facility will take if it has a positive case because
of the number of action items that will be required, the exigencies of the situation, and the need to be
flexible and adapt to every situation's unique needs. But, nonetheless, this document provides the
framework and parameters that will guide the Facility's action.

2       A negative pressure environment reduces air pressure so that outside air can be brought into
the segregated environment. The goal of this environment is to trap and keep potentially harmful
particles within the negative pressure room by preventing internal air from leaving that space.



                                                     11
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 12 of 19 PageID #: 482



            c. Clean and sanitize any areas identified as part of this interview that need to be

                 addressed;

            d. Interview other detainees who were identified during the contact tracing process;

            e. Secure and isolate the detainee's unit and limit access by staff to those staff

                 necessary and with appropriate protections (masks, gloves, etc.), inform other

                 detainees in the affected unit of the positive case, instruct them to wear masks

                 when outside their cells, remind them to report any symptoms immediately, remind

                 them of the importance of personal hygiene and social distancing, and medically

                 screen them twice per day;

            f.   Order a COVID-19 test for any detainee who presents with symptoms

                 necessitating such a test and any detainee whom RIDOH believes based upon

                 contact tracing and exposure should be tested; and

            g. Notify all necessary parties and agencies, including, but not limited to, RIDOH,

                 the Facility's staff, and its user agencies.

        The Facility has several contingency plans in place if it experiences multiple COVID-19

cases. For example, the Facility can handle up to two cases within its Health Services Unit. But, if

the number of cases increases, the Facility may use J-1 (48 beds) if appropriate, and, if necessary,

F-pod, which has 16 cells. Alternatively, in consultation with RIDOH, the Facility may create and

maintain appropriate cohorts in particular locations in an effort to limit any spread of the disease.

For example, as of the date of the J une 15, 2020 Status Report, and except for any positive

 detainees who may be in the Facility's Health Services Unit, the Facility assigned positive detainees

 together as a cohort in B-Pod. The Facility would then assess the situation to determine the most




                                                     12
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 13 of 19 PageID #: 483



appropriate cohorting and living arrangements depending on the specifics of each detainee's

situation (i.e., comorbidities, age, risk factors, etc.)

        Protocols for clearing positive cases out of quarantine. After consultation with

RIDOH on July 1, 2020, and with RIDOH's approval, the Facility may clear a previously positive

case out of quarantine if a detainee tests negative once, is experiencing no respiratory symptoms,

ten days have passed without symptoms, and three days have passed without a fever (and no fever-

reducing medications).

        General Facility cleaning, sanitizing, and prevention measures

        13.     The Facility has placed COVID-19 related signage from the CDC regarding

symptoms, hygiene, and best practices throughout the Facility in English and Spanish. When the

Facility holds its town-hall style meetings (including the one it recently held regarding COVID-

19), translators are available to assist with any detainee needing translation to ensure the messages

are received and understood by all detainees.

        14.      Every cell has its own sink and soap is provided to the detainees.

        15.      Hand sanitizing is available to the detainees upon request from staff when detainees

are out of their cells.

        16.      The Facility recently received a full pallet (120 gallons) of hand sanitizer and touch-

free hand sanitizer dispensers for detainees to access as they wish.

         17.     Cleaning chemicals in spray bottles and paper towels are available on the units

 throughout the day and are consistently monitored and refilled by staff when needed. When

 detainee workers are out of their cells and working in the pods, they are consistently spraying,

wiping, and cleaning high-touch areas such as handles, railings, chairs, tables, screens, microwaves,




                                                     13
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 14 of 19 PageID #: 484



etc. In addition, the third-shift cleaning crew (while other detainees are in their cells) performs a

thorough bleach-based cleaning of each unit which takes an average of several hours each night.

       18.     Procedural face masks were initially distributed to staff and detainees. The Facility

obtained 2,000 additional masks and is continually in the process of obtaining more masks to have

on hand. On May 21, 2020, the Facility distributed KN95 masks, gloves, soap, and vitamins to its

detainees. Also, since late March, 2020, the Facility has been distributing packages containing two

pairs of gloves, two procedural face masks, and a bar of soap to each detainee every Friday.

Detainees are free to obtain additional gloves, masks, and soap upon request.

       19.     Although the Facility cannot control the ingress and egress of detainees because

such decisions are made by its user agencies, the Facility medically screens every detainee before

release and also communicates regularly with user agencies who are sending new detainees for

intake to ensure as much as possible that no COVID-19 suspected or positive detainees are

introduced into the Facility.




                                                 14
      Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 15 of 19 PageID #: 485



                                            ATTACHMENT B
                                            (Screening Protocols)

                                               DETAINEES
                         Place Label Here




                           DONALD W. WYATT DETENTION FACILITY
                                 Detainee COVID-19 SCREEN
Detainee                                                                                            DOB
Name                                                                                     ID#
(Print)
                DETAINEE QUESTIONNAIRE                                                              COMMENTS
1.    Fever:    Onset date ( I I ) Measured, highest
                                                                                         Yes   No
      temp:           Current Temp:
2.    Dry cough                       Onset date (     I            I            )       Yes   No
3.     Shortness of breath/ dyspnea Onset date (       I            I        )           Yes   No

4.    Productive Cough                Onset date (     I            I        )           Yes   No


5.     Sore throat                    Onset date (     I            I        )           Yes   No

6      Headache                       Onset date (     I            I        )           Yes   No


7.     Chills                          Onset date (         I           I            )
                                                                                         Yes   No
8.     Muscle aches                   Onset date (      I           I            )       Yes   No

9.     Nausea/vomiting                  Onset date (            I           I )          Yes   No
10.    Abdominal pain                  Onset date (        I            I            )   Yes   No
11.    Diarrhea                        Onset date (        I            I            )   Yes   No
12.    Runny nose/ rhinorrhea           Onset date (        I           I )              Yes   No

                          TRAVEL HISTORY
13 * Have you been out of the continental United States (CONUS)                          Yes   No
     (Lower 48) in the past 14 days?
     If yes: Last date outside CONUS:




                                                       15
      Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 16 of 19 PageID #: 486



14*   Have you been in close contact with a person with laboratory-   Yes   No
      confirmed 2019-novel coronavirus in the past 14 days?
      Last date you had contact with that person: (   I I )
15    YES To #1-4, # 13 or 14: Call HSA/Designee                      Yes   No
      Immediately
      Clinical impression patient has ILi: Call HSA/Designee
      Immediately
      DRAFT VERSION 20 April 2020

      Staff Name (Print) _ _ _ _ _ _ _ _ _ _ _ Signature_ _ _ _ _ _ _ _ _ __

      Date:. ________ Time:._ _ _ _ _ _ __




                                                    16
      Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 17 of 19 PageID #: 487



                                                STAFF AND YISlTQRS

                                        CENTRAL FALLS
                                DETENTION FACILITY CORPORATION

                                             STAFF AND VISITOR
                                          COVID-19 SCREENING TOOL
Name                                                            DOB
(Print)
                                   PART1                                                                                 COMMENTS
                                                                                                   Person does not enter and call Shift
          PERSON REFUSES TEMPERATURE CHECK                                                         Commander Immediately
1.        Fever:   Onset date (      I    I      ) Measured, highest
                                                                                                   Yes   No
          temp:        Current Temp:
2.        Do you feel feverish? (Chills, sweats etc.)                                              Yes   No
3.        Do you have a dry cough?                                                                 Yes   No
4.        Are you feeling short of breath?                                                         Yes   No
5.        Do you feel like you are ill?                                                            Yes   No
      PART 2/COMPLETE IF YES TO ANY 1-5 ABOVE                                                                            COMMENTS
6      Cough            Onset date ( I I )                                                         Yes   No
7.        Shortness of breath/ dyspnea Onset date (            I           I           )           Yes   No

8.        Sore throat                         Onset date (     I           I           )           Yes   No

9.        Headache                        Onset date (         I           I           )           Yes   No


10.       Chills                              Onset date (         I           I           )
                                                                                                   Yes   No
11.       Muscle aches                        Onset date (         I       I               )       Yes   No

12.       Diarrhea/Nausea/ vomiting             Onset date (           I           I           )   Yes   No
13.       Runny nose/ rhinorrhea               Onset date (            I       I )                 Yes   No

                               TRAVEL HISTORY
14.       Have you been out of the continental United States (CONUS)                               Yes   No
*         (Lower 48) in the past 14 days?
          If yes: Last date outside CO NUS:
15.       Have you been in close contact with a person with laboratory-                            Yes   No
*         confirmed COVID-19 in the past 14 days?
          Last date you had contact with that person: (   I I )

                                                               17
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 18 of 19 PageID #: 488



Body temperature at or above 99.6 degrees, and/or
YES To# 1-5, 14 or 15, and/or
Clinical impression patient has ILi:
Person does not enter and call Shift Commander
Immediately
DRAFT VERSION 2 APRIL 2020

Staff Name (Print) _ _ _ _ _ _ _ _ _ _ __ Signature______________

Date: ________ Time: ________




                                         18
Case 1:20-mc-00004-JJM Document 29 Filed 07/17/20 Page 19 of 19 PageID #: 489



                                     ATTACHMENT C
                                (Changes from last Status Report)

       The following paragraph(s) identify and highlight any key changes made to Attachment A

from the last Status Report and provides additional current information.

       1.      Gloves, masks, and soap - Paragraph 18 was updated to provide the specific

schedule the Facility follows in distributing gloves, masks, and soap to detainees (i.e., weekly). It

also notes that detainees are free to obtain such items on request.




                                                 19
